DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection Oh et al (US 20160152767) in view of Feng et al (Designed synthetic strategy toward poly(isosorbide terephthalate) copolymers: A combination of temporary modification, transesterification, cyclization and polycondensation, Polymer Chemistry, Volume 1, , pages 1-10) and Feng in view of Oda et al (US 20100216914) maintained and therefore it is proper to make this rejection FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 2.	Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20160152767) in view of Feng et al (Designed synthetic strategy toward poly(isosorbide terephthalate) copolymers: A combination of temporary modification, transesterification, cyclization and polycondensation, Polymer Chemistry, Volume 1, , pages 1-10), cited in IDS and previous Office Action.

3.	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Feng as applied to claims 1-5, 9-10 and 12 above, and further in view of Oda et al (US 20100216914, cited in previous Office Action.

Amendments to claims 1 and 11 are noted. 
As stated in the previous Office Action, Oh and Feng do not clearly teach claimed Tg and MI values. 
However, since Oh’s polymer, modified with Feng and Applicant’s copolycarbonate have the same structures (i.e. include fragments of Formulas 1-3), their physical properties are expected to be within the same range. Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and modified Oh’s polymers, since they formed from the same monomers.
Regarding MFI values, both Applicant and Oh teach  the same range of  the polymer  molecular weight.
In particular, Oh teaches intrinsic viscosity (IV) values, ranging almost one order, from 0.3 to 2.0 dL/g (see 0067).
In turn, Applicant teaches a polycarbonate with intrinsic viscosity of 0.3 to 2.3 dL/g (see printed publication at 0018).
As a rule, polymers with the same IV have the same range. (Exceptions related to a difference in Molecular Weight distribution and branching are irrelevant in this case, because Oh’s and Applicant’s copolycarbonate prepared at the same conditions).

Therefore, it would have been obvious to a person of ordinary kills in the art to expect the same properties form Applicant’s and modified Oh’s copolymers, since they have the same structure and molecular weight range. 

Allowable Subject Matter
4.	Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 The rejection can be found in the NON-FINAL office action mailed 1/18/2022 and is herein incorporated by reference.

Response to Arguments

5.	Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.

Applicant submits that since polymers of Oh, Feng, and Oda do not include all the repeat units 1 to 3 at the same time, their Glass Transition temperatures may differ from the claimed range. In addition, the references fail to disclose claimed melt flow index (MFI).

This is incorrect. Oh teaches a copolymer comprising the units 1 and 2 (see Formula 1) and Feng discloses a copolycarbonate comprising a unit 3, based on terephthalic acid. Thus, Oh modified by Feng teach all three units used together. 

Regarding MFI values, both Applicant and Oh teach  the same range of  the polymer  molecular weight.
In particular, Oh teaches intrinsic viscosity (IV) values, ranging almost one order, from 0.3 to 2.0 dL/g (see 0067).
In turn, Applicant teaches a polycarbonate with intrinsic viscosity of 0.3 to 2.3 dL/g (see printed publication at 0018).
As a rule, polymers with the same IV have the same range. (Exceptions related to a difference in Molecular Weight distribution and branching are irrelevant in this case, because Oh’s and Applicant’s copolycarbonate prepared at the same conditions).

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765